 We are 
meeting at a symbolically significant time, between 
the 100th anniversary of the First World War and the 
seventieth anniversary of the end of the Second World 
War. Seven decades ago, at the end of the Second World 
War, the United Nations was established. Its mission 
was to form a new environment for civilization and 
culture in order to prevent the repetition of the previous 
tragic events of history.

The year 2015 is of particular significance 
for all Armenians around the world. On 24 April, 
Armenians around the globe will commemorate 
the 100th anniversary of the most tragic page in the 
nation’s history: the Armenian genocide. It was an 
unprecedented crime, the objective of which was to 
eliminate the nation and deprive it of its homeland, 
and it remains an unhealed wound for every Armenian. 
The 1915 genocide was a crime against civilization and 
humanity, and its inadequate condemnation paved the 
way for similar crimes of mass murder in the future.

Addressing the Assembly ahead of that 100th 
anniversary of the Armenian genocide from this 
rostrum, which I would call the podium of honour 
and responsibility, I declare our profound thanks 
to Uruguay, France, Russia, Italy, Belgium, the 
Netherlands, Switzerland, Sweden, Germany, Poland, 
Lithuania, Greece, Slovakia, Cyprus, Lebanon, 
Argentina, Venezuela, Chile, Canada and the Holy See. 
We thank them for their recognition and condemnation 
of the Armenian genocide, regardless of the form it 
took or the language used to express it. I thank the 
United States of America, the European Union and all 
those personalities, State bodies, territorial units and 
organizations in many countries that publicly called 
things by their proper name. That is indeed extremely 
important, since denial is an integral part of the crime 
of genocide.

For an entire century now, Armenians around 
the globe and the entire progressive international 
community have been waiting for Turkey to show 
courage and face its own history by recognizing the 
Armenian genocide, thus relieving future generations 
of the heavy burden of the past. Alas, instead, we 


continue to hear ambiguous and messages with ulterior 
motives, in which the victim and the slaughterer are set 
on equal footing and history is falsified.

Armenia has never made recognition of the 
Armenian genocide a condition for the normalization 
of bilateral relations with Turkey. In fact, Armenia was 
the party that initiated that process of normalization, 
which in 2009 culminated in the signing of the Zurich 
protocols. However, those protocols have been shelved 
for years now, awaiting ratification in the Turkish 
Parliament. Ankara has declared publicly that it will 
ratify the protocols only if Armenians cede Nagorny 
Karabakh and Artsakh to Azerbaijan. In Armenia 
and Artsakh, ordinary people often simply retort: “To 
hell with your ratification.” This vernacular phrase 
summarizes the age-old struggle of the entire nation 
and unequivocally explains to those who attempt to 
bargain with others’ homeland that the motherland is 
sacrosanct and they had better stay away from us with 
their bargain. It is in these circumstances that, currently, 
Yerevan is seriously considering the issue of recalling 
the Armenian-Turkish protocols from Parliament.

The tragic events in Syria and Iraq that we are 
currently witnessing demonstrate how groups whose 
creed is hatred are targeting religious and national 
minorities. Two days ago, on Armenia’s independence 
day, the Saint Martyrs Armenian Church in Dayr 
Al-Zour, Syria, dedicated to the memory of the victims 
of the Armenian genocide, was mined and blown 
up by the terrorists. Such barbarity is a criminal 
demonstration of godlessness, which is in no way or 
shape related to any faith. The catastrophic situation in 
Syria and northern Iraq continues to deteriorate, and 
today hundreds of thousands of people are directly in 
peril. Among them are tens of thousands of Armenians 
in Aleppo, Syria. It is one instance to consider in the 
context of our joint commitment to preventing crimes 
against humanity. Armenia has voiced on numerous 
occasions the need to defend the Armenian population 
of Syria and the Yazidi population of north-western 
Iraq, and we are encouraged by the unified stance of 
the international community in that regard.

The maintenance of international peace and 
security is the essence of our Organization. In recent 
years, Armenia has consistently consolidated its 
peacekeeping capabilities thereby preparing ourselves 
for more proactive engagement in that field. Armenian 
peacekeepers will very soon be dispatched to the south 
of Lebanon in the context of the United Nations Interim 
Force in Lebanon. The close collaboration we enjoy 
with our Italian colleagues enabled our participation in 
that endeavour. I strongly believe that our servicemen 
will fulfil their mission with dignity and a high level of 
professionalism and will use the extensive experience 
they have garnered in the last decade in Kosovo, Iraq 
and Afghanistan.

It has been more than 20 years that our neighbouring 
State, through its unconstructive and maximalist 
stance, has thwarted the international community’s 
efforts aimed at the just and peaceful settlement of the 
Nagorno Karabakh conflict. The bellicose declarations 
and various threats made at the highest level in 
Azerbaijan have been completely tolerated on account 
of the international community’s failure to correctly 
assess them. The President of Azerbaijan has designated 
the entire Armenian nation as enemy number one, and 
what is considered in the rest of the world to be a crime, 
in Azerbaijan is considered to be a heroic act.

Despite the fact that each conflict is unique, 
fundamental human rights and freedoms, including 
peoples’ right to freely express their will and self-
determination, continue to evolve as a determinant 
in their resolution. The vote held a few days ago in 
Scotland once again proved that nowadays referendums 
are more and more widely perceived as a legal model 
for the peaceful settlement of ethnic conflicts. It was 
no coincidence that the right to decide one’s own fate 
through a referendum is at the core of the proposal put 
forward by the co-Chairs of the Minsk Group of the 
Organization for Security and Cooperation in Europe 
(OSCE) for the settlement of the Nagorno Karabakh 
conflict.

While discussing the Nagorno Karabakh conflict 
settlement, I must address the four Security Council 
resolutions — resolutions 822 (1993), 853 (1993), 874 
(1993) and 884 (1993) — adopted during the war, 
which every so often are exploited by the Azerbaijani 
authorities in order to justify their obstructionist policy. 
Those four resolutions demand, as a matter of priority, 
the unconditional cessation of all military hostilities. 
Azerbaijan has failed to comply. Azerbaijan’s own 
non-compliance with the fundamental demands of the 
resolutions make their full implementation impossible. 
The resolutions call on the parties to cease their 
bombardments and air strikes targeting the peaceful 
civilian population and to refrain from violating 
the principles of international humanitarian law. 
However, Azerbaijan has continued its indiscriminate 


bombardments of the civilian population. Azerbaijan 
has not spared children, women or the elderly, 
thereby gravely violating all legal and moral norms 
of international humanitarian law. Now Azerbaijan 
cynically refers to those resolutions selectively — citing 
them out of context as a prerequisite for the settlement 
of the conflict. An adequate interpretation of the 
Security Council resolutions is not possible without a 
correct understanding of the hierarchy of the demands 
set therein.

The resolutions, inter alia, request the restoration 
of economic, transport and energy links in the region 
and the removal of all obstacles to communications 
and transportation. It is no secret that Azerbaijan and 
Turkey imposed a blockade on Nagorno Karabakh and 
the Republic of Armenia at the outset of the conflict. 
In his statements, the Azerbaijani President even takes 
pride in that fact, promising his public that such action 
would remain the priority of Azerbaijan’s foreign 
policy.

The aforementioned Security Council resolutions 
call on Azerbaijan to establish direct contacts with 
Nagorno Karabakh. Azerbaijan has refused to establish 
any direct contacts with Nagorno Karabakh, which 
was a legally equal party to the ceasefire agreement 
concluded in 1994, as well as a number of other 
international agreements. Moreover, Azerbaijan 
preaches hatred towards the people it claims it wants to 
see as a part of its State.

None of the Security Council resolutions identifies 
Armenia as a conflicting party. Our country is called 
upon only to continue to exert its influence over the 
Nagorno Karabakh Armenians in order to put an end 
to the conflict. Armenia has fully complied, and due 
to its efforts a ceasefire agreement was concluded in 
1994. All Security Council resolutions refer to Nagorno 
Karabakh as a party to the conflict.

The Azerbaijani authorities have failed to 
implement the fundamental demands of the Security 
Council resolutions, including abiding by and adhering 
to the humanitarian norms. Incidentally, Azerbaijan has 
occasionally gravely violated that demand. Azerbaijan’s 
cruel and inhumane treatment of Armenian civilian 
prisoners of war regularly results in their deaths, 
although I imagine that no one would be surprised about 
that, since Azerbaijan is the very State that suppresses 
and exercises the most inhumane treatment of its own 
people. A clear proof of that was the decision of the 
Subcommittee on Prevention of Torture to suspend its 
visit to Azerbaijan due to the obstructions it encountered 
in the conduct of the official Baku.

The OSCE Minsk Group is the only specialized 
structure that has been dealing with the Nagorno 
Karabakh issue according to the mandate granted 
by the international community. While Azerbaijan 
knows that it could not possibly deceive or misinform 
the Minsk Group, which is well aware of the essence 
of the problem, it attempts to transpose the conflict 
settlement to other platforms by trying to depict it as 
a territorial dispute or exploiting the factor of religious 
solidarity. That is ironic, since Armenia traditionally 
enjoys very warm relations with the Islamic nations, 
both in the Arabic-speaking world or, for instance, with 
our immediate neighbour Iran.

We highly value the indispensable role of the 
United Nations in the adjustment and implementation 
of the development goals. I strongly believe that, 
through the new post-2015 development agenda, we will 
continue our efforts to seek solutions and respond to 
global challenges, in accordance with the Millennium 
Development Goals.

In conclusion, I would like to underline that we 
have covered a substantial part of the path towards the 
shaping of the post-2015 development agenda and we 
will continue our endeavours in that regard, displaying 
the flexibility necessary to bring the process to its 
logical conclusion.
